DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 12-13 and 17 are cancelled.
Claims 1-11, 14-16, and 18 are pending. 
This is a final office action with respect to Applicant’s amendments filed 8/9/2022. 

Response to Amendment
	With respect to Applicant’s amendments, Examiner withdraws 35 USC 112 rejection. 






Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. The rejection is maintained.  

35 USC 103

	Applicant argues on page 6

	The Examiner has not specified what in Lin corresponds to the claimed ICD and thus Applicant cannot fully assess whether the message notification icon in Lin actually corresponds to the claimed icon of the ICD. However, Applicant fails to see how a message notification icon, indicating that one or more messages have been received from a base station, could possibly be construed as an icon representing the ICD, regardless of the actual component in Lin that is alleged to correspond to the claimed ICD.

	Examiner respectfully disagrees. 

Examiner clearly stated that Lin teaches the rendering of the representation including an icon of the ICD. (See para 0133-  For example, a notification icon may appear as a bubble over the web browser application icon 43 when a user is in range of the base station 76 broadcasting content wireless beacons 372. ) (See para 0134-  Turning first to FIG. 19A, a home screen 380 may include a variety of icons for initiating various applications. As shown in FIG. 19A, the web browser application icon 43 of the home screen 380 may include a message notification icon 382. The message notification icon 382 may denote that messages may have been received in a wireless beacon 372 from a nearby base station 76.) This shows a message icon of a ICD is shown to the user by way of user device. This is with respect to the beacon which corresponds to the ICD. 

Applicant argues on page 6 

In any case, claim 1 as amended now further recites not only that the icon represents the ICD, but also that this icon represents the ICD through which the GUI controlling the ICD is accessed when the icon is expanded Applicant submits that the message notification icon 382 in Lin simply does not provide this functionality. At most, expanding the message notification icon may provide links through which the user can access various sites on the Internet (see paragraph 135 of Lin). Such links do not correspond to a GUI that controls the ICD.

Examiner respectfully disagrees. 

As already stated, Ramchandani already teaches controlling an ICD. Examiner interprets controlling an ICD to correspond to controlling data from the ICD. Lin also teaches controlling the ICD since it can control data that is received from the beacon. Lin teaches icon representing of the ICD through which the GUI controlling the ICD is accessed when the icon is expanded (See para 0133-  For example, a notification icon may appear as a bubble over the web browser application icon 43 when a user is in range of the base station 76 broadcasting content wireless beacons 372. ) (See para 0134-  Turning first to FIG. 19A, a home screen 380 may include a variety of icons for initiating various applications. As shown in FIG. 19A, the web browser application icon 43 of the home screen 380 may include a message notification icon 382. The message notification icon 382 may denote that messages may have been received in a wireless beacon 372 from a nearby base station 76.) This shows a message icon of a ICD is shown to the user by way of user device. This message icon leads to GUI interface such as seen in figure 19B where the user can control information from the ICD which corresponds to the beacon. (See para 0135- If a user selects the web browser icon 43, the handheld device 40 may display a screen 384, as shown in FIG. 19B. The screen 384 may represent a web archive file received in the beacon 372 or may represent a website displayed from a link received by the beacon 372. As illustrated on the screen 384, a series of list items 386 may represent various information provided via the beacon 372.). The user can control information from the beacon such as by selecting the option button 298 (See para 0122-The screen 294 may further include a button 298, labeled “Options.” The button 298 may enable a user to sort the list items 296 with such preferences as nearest location, greatest percent discount, whether the advertisement relates to food or other products, etc). This shows controlling the data from the beacon such as setting preferences. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandani (US20120316953A1) in view of Lin ( US20100125492A1). 

Regarding claim 1, Ramchandani teaches 

A method for generating a representation of a physical environment, comprising (See abstract- A customer relationship management system wirelessly detects presence and identity of a customer when the customer enters a business establishment. The system captures a visit pattern of the customer based on communication from the wireless device. A relevant marketing message for the customer is determined based on the customer's presence, visit pattern, identity, and location. The marketing message is delivered directly to a wireless device carried to the customer upon a subsequent entry of the customer to the business establishment. Responses of the customer (e.g., purchasing patterns, etc.) are stored for subsequent use in presenting relevant offers.) This shows a method carried out by the system. 

receiving over one or more communication networks a plurality of environmental data sets (EDSs) (See figure 1) (See ¶0048-49- A single Base Station 114 is typically used in an enabled store. It wirelessly collects data (wave arrows 4) from all Readers 106 installed in the store. The Base Station 114 also sends configuration instructions 3 to Readers 106 and Activators…Base Stations 114 wirelessly communicate with Readers 106 and Activators 108 within the Store 100 via a 6LoWPAN wireless communication network, as represented by the arrow waves 3 in FIG. 1) This shows the receiving data over a network with respect to the base station. Figure 1 shows a plurality of environmental data sets that are received by the base station with respect to plurality of customers and their activities in the store that are picked up by the reader and activators. 

 that each include information relating to the environment  
The data here is environment data of the store. The environment data set includes the following (See ¶0007 A visit pattern of the customer to the business establishment is also captured based on the communication between the reader network and the customer's wireless device. (See ¶0027 The Reader Network is able to detect the presence of the customer upon entry to the merchant's retail establishment (e.g., store 100) and also determine the location of the customer in specific sub- sections or departments of the business establishment. The Reader Network communicates the customer's identification information to a Software Platform 112.)

a first of the EDSs being received from a triggered device located in the environment and which is responsive to wireless signals from a broadcasting device (BD) associated with the environment   The triggered device is a mobile phone or card carried by the customer in the physical store, which communicates or is responsive to the readers/activators placed in the store. The readers/activators correspond to the broadcasting device. (See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store) (See ¶0044- A Reader 106 receives and decodes (“reads”) the ID 2 transmitted by activated Card(s) that are within its “read range”. The effective read zone of a Reader 106 is referred to as a “hotspot”) (See ¶0069- In a fourth embodiment, consumers use NFC-enabled smartcards or mobile phones to register and become Customers. In this embodiment, an application is downloaded on the customer's mobile phone. The purpose of this application is to communicate with NFC readers installed at the entrances of the business establishment and in certain sub-sections/departments of the business establishment.) This clearly shows that information is received from a trigger device which is mobile phone/mobile card.

wherein an Internet connected device (ICD) is incorporated in the BD The Examiner interprets BD and ICD to be the same device. The activators/readers correspond to the BD and ICD. (See ¶0049-Base Stations 114 wirelessly communicate with Readers 106 and Activators 108 within the Store 100 via a 6LoWPAN wireless communication network) This shows the readers/activators are also ICD since you need to be connected to internet to use 6LoWPAN. 

the ICD providing a service in the environment  (See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store) (See ¶0044- A Reader 106 receives and decodes (“reads”) the ID 2 transmitted by activated Card(s) that are within its “read range”. The effective read zone of a Reader 106 is referred to as a “hotspot”) This shows the ICD provides a service in the environment such as tracking customers and using customer data to provide them with offers and coupons. (See ¶0055- Customer 102 presence within specific Store areas is detected by the hotspot Reader 106 in each area and then communicated to the Software Platform 112 via the Base Station 114 within the Store 100. The Software Platform 112 uses this information to serve timely and relevant offers to the Customer 102 and to collect Customer 102 shopping pattern data (“session metrics”). )

the representation rendered on a given mobile communication device including a representation of the ICD.  (See ¶0055- Customer 102 presence within specific Store areas is detected by the hotspot Reader 106 in each area and then communicated to the Software Platform 112 via the Base Station 114 within the Store 100. The Software Platform 112 uses this information to serve timely and relevant offers to the Customer 102 and to collect Customer 102 shopping pattern data (“session metrics”). ) (See figure 8) This shows representation on a mobile device carried by the customer, this is also a representation of the ICD. For example this offer is a representation of the ICD that is located in the woman’s show department. 

the first EDS including data based on information extracted by the triggered device from the wireless signals (See ¶0040- The Activator 108 wirelessly “turns on” (activates) a Customer's Card when they enter a Store 100)(See ¶0041- The Activator 108 transmits a Card activation signal, which is a low frequency RF signal modulated with specific data; represented by arrow waves 1 pointing away from the Activator 108 in FIG. 1) (See ¶0055-  Customer 102 presence within specific Store areas is detected by the hotspot Reader 106) (See ¶0092- At this stage the in-store hardware has detected the customer's presence at the entrance to the store. The Network attempts to generate interest by sending the customer a very personalized message) (See figure 6) This shows information of customers entering the store. This information is based on phone/card interaction with the readers/activators. The phone/card here obtain (i.e. extract) information sent from the wireless signals of the activators/signal. 


the first EDS further including information arising from movement of the triggered device in the environment Movement information relates what department/displays the customer is near (See ¶0028- The Software Platform 112 can match offers to the specific department or product display that the Customer 102 is visiting at the time) (See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store) Figure 3 also shows movement of a customer within the store. 

the triggered device including a mobile communications device of a user  The triggered device is a mobile phone or card carried by the customer in the physical store, which communicates or is responsive to the readers/activators placed in the store. Figures 6-11 shows a mobile device. This can also be a card. (See ¶0036- In one embodiment, consumers that opt-in are issued active RFID Cards, and become Customers. The Card contains an electronic system with antennae for wireless communication with hardware devices within an enabled store (“Store”))


selecting data from each of the plurality of EDS  The system includes using/taking (i.e. selecting) a plurality of environmental data which is used to give offers to the customers. This is seen is the abstract (The system captures a visit pattern of the customer based on communication from the wireless device. A relevant marketing message for the customer is determined based on the customer's presence, visit pattern, identity, and location.) This shows plurality of environment data. This is also seen here (See ¶0092-94- At this stage the in-store hardware has detected the customer's presence at the entrance to the store. The Network attempts to generate interest by sending the customer a very personalized message, based on their recent browsing history… Another type of offer a customer can receive is when the customer enters a specific department in the store. This is a department specific offer given to either all customers who enter the department or a segment of customers. These type of offers are classified as the department daily deal of the day, and typically comprises of one deal per department.) 

generating a representation of the environment by combining the selecting data; Examiner interprets representation to be offer/advertisement/coupon for the customer. The offer is based on combination of plurality of data as seen above. This is seen is the abstract (The system captures a visit pattern of the customer based on communication from the wireless device. A relevant marketing message for the customer is determined based on the customer's presence, visit pattern, identity, and location.) This is also seen here (See ¶0092-94- At this stage the in-store hardware has detected the customer's presence at the entrance to the store. The Network attempts to generate interest by sending the customer a very personalized message, based on their recent browsing history… Another type of offer a customer can receive is when the customer enters a specific department in the store. This is a department specific offer given to either all customers who enter the department or a segment of customers. These type of offers are classified as the department daily deal of the day, and typically comprises of one deal per department.) This shows the system uses combination of data of entrance of the store and movement within the store. Combination of data to generate offers is also seen here (See ¶0078- In one embodiment, a customer profile is captured by the Digital In-Store Ad Network that includes a visit pattern of the customer. In one embodiment, the visit pattern defines the sequence in which a customer browses a merchant's retail store. This includes, for example, the time of entry to the store, the time of entry to departments, time spent in departments, the sequence in which departments are visited, and the time of exit from the store. This information is captured based on the communications between the customer's wireless device and the reader network installed in the business establishment)

the representation of the ICD rendered on the given mobile communication device including a graphical user interface (GUI) for controlling the ICD (See figure 8-11) This shows represent of the ICD. For example this offer is a representation of the ICD that is located in the woman’s show department. This also shows a GUI. The customer can control the ICD because the customer can control what coupons/offers to accept and reject based on being present from the ICD. The customer is controlling data from the ICD. Figure 8 shows customer has the ability to accept or reject the offer. 

and generating a rendering of the representation suitable for presentation on a given mobile communication device. The system generates the offer and sends a rendering of the offer suitable for the mobile phone (See fig. 8)

Even though Ramchandani teaches rendering representation, its is not clear that it includes an icon of the ICD. However Lin teaches 

the rendering of the representation including an icon of the ICD. (See para 0133-  For example, a notification icon may appear as a bubble over the web browser application icon 43 when a user is in range of the base station 76 broadcasting content wireless beacons 372. ) (See para 0134-  Turning first to FIG. 19A, a home screen 380 may include a variety of icons for initiating various applications. As shown in FIG. 19A, the web browser application icon 43 of the home screen 380 may include a message notification icon 382. The message notification icon 382 may denote that messages may have been received in a wireless beacon 372 from a nearby base station 76.) This shows a message icon of a ICD is shown to the user by way of user device. The ICD corresponding to the beacon. 

As already stated, Ramchandani already teaches controlling an ICD. Examiner interprets controlling an ICD to correspond to controlling data from the ICD. Lin also teaches controlling the ICD since it can control data that is received from the beacon. Lin teaches icon representing of the ICD through which the GUI controlling the ICD is accessed when the icon is expanded (See para 0133-  For example, a notification icon may appear as a bubble over the web browser application icon 43 when a user is in range of the base station 76 broadcasting content wireless beacons 372. ) (See para 0134-  Turning first to FIG. 19A, a home screen 380 may include a variety of icons for initiating various applications. As shown in FIG. 19A, the web browser application icon 43 of the home screen 380 may include a message notification icon 382. The message notification icon 382 may denote that messages may have been received in a wireless beacon 372 from a nearby base station 76.) This shows a message icon of a ICD is shown to the user by way of user device. This message icon leads to GUI interface such as seen in figure 19B where the user can control information from the ICD which corresponds to the beacon. (See para 0135- If a user selects the web browser icon 43, the handheld device 40 may display a screen 384, as shown in FIG. 19B. The screen 384 may represent a web archive file received in the beacon 372 or may represent a website displayed from a link received by the beacon 372. As illustrated on the screen 384, a series of list items 386 may represent various information provided via the beacon 372.). The user can control information from the beacon such as by selecting the option button 298 (See para 0122-The screen 294 may further include a button 298, labeled “Options.” The button 298 may enable a user to sort the list items 296 with such preferences as nearest location, greatest percent discount, whether the advertisement relates to food or other products, etc). This shows controlling the data from the beacon such as setting preferences. 

Ramchandani and Lin are both analogous art because they are from the same problem solving area of consumer shopping in retail and they both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramchandani’s invention with Lin’s because Ramchandani can also incorporate message ICD icons that the user can select from the user device of Ramchandani. Providing icons would help alert users of coupons and deals when the user is walking around a retail location. It would also help organize data as shown in figure 19a of Lin. 


Regarding claim 2, Ramchandani and Lin teach the limitations of claim 1, however Ramchandani further teaches 

wherein the given mobile communication device is the mobile communications device of the user.  The triggered device is a mobile phone or card carried by the customer in the physical store, which communicates or is responsive to the readers/activators placed in the store. (See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store) (See ¶0044- A Reader 106 receives and decodes (“reads”) the ID 2 transmitted by activated Card(s) that are within its “read range”. The effective read zone of a Reader 106 is referred to as a “hotspot”) (See ¶0069- In a fourth embodiment, consumers use NFC-enabled smartcards or mobile phones to register and become Customers. In this embodiment, an application is downloaded on the customer's mobile phone. The purpose of this application is to communicate with NFC readers installed at the entrances of the business establishment and in certain sub-sections/departments of the business establishment. ) 

Regarding claim 3, Ramchandani and Lin teach the limitations of claim 2 however Ramchandani further teaches

further comprising causing the rendering to be communicated to the mobile communication device of the user while the user is in the environment. (See ¶0044- Readers can be desensitized to restrict the read zone to a specific area, as shown in Department 2. This, for example, allows presence of a Customer 102 within a brand-centric display area to be known so the brand company can send relevant offers to Customers 102 when they are in their display area.)(See ¶0033- used to provide even more relevant offers to Customers 102 while they are in a participating retail establishment.) This shows while the user is in the environment of a store. 

Regarding claim 4, Ramchandani and Lin teach the limitations of claim 1 However, Ramchandani further teaches

wherein selecting data from each of the plurality of EDSs includes selecting data from the first EDS in accordance with preferences of the user. (See ¶0033- Customers 102 provide as much or as little additional information based upon the services they wish to receive and/or their individual disclosure preferences. Additional information, if provided, can include things such as product preferences, brand preferences, etc.; and can be used to provide even more relevant offers to Customers 102 while they are in a participating retail establishment.) This shows environment data can include user preferences. 

Regarding claim 5, Ramchandani and Lin teach the limitations of claim 4 However, Ramchandani further teaches

wherein the selected data relates to physical items in the environment. Data relates to when the customer is by a display for product or in a department where there are physical items. (See ¶0044- Readers can be desensitized to restrict the read zone to a specific area, as shown in Department 2. This, for example, allows presence of a Customer 102 within a brand-centric display area to be known so the brand company can send relevant offers to Customers 102 when they are in their display area.)(See ¶0094- Another type of offer a customer can receive is when the customer enters a specific department in the store. This is a department specific offer given to either all customers who enter the department or a segment of customers. )

Regarding claim 6, Ramchandani and Lin teach the limitations of claim 5 However, Ramchandani further teaches

wherein the physical items are proximate to the mobile communications device of the user The fact that the user is in a department or near a display means that the physical items are close in the environment, also the fact that all physical items are proximate once a user enters a store. (See ¶0044- Readers can be desensitized to restrict the read zone to a specific area, as shown in Department 2. This, for example, allows presence of a Customer 102 within a brand-centric display area to be known so the brand company can send relevant offers to Customers 102 when they are in their display area.)(See ¶0094- Another type of offer a customer can receive is when the customer enters a specific department in the store. This is a department specific offer given to either all customers who enter the department or a segment of customers. )(See ¶0044- the read range of a Reader 106 is sufficient to read activated Cards that are physically within individual Store departments 120 (Departments 1, 3, 4, and 5).)

Regarding claim 7, Ramchandani and Lin teach the limitations of claim 6 However, Ramchandani further teaches

further comprising determining that the physical items are proximate to the mobile communications device from wireless signals received by the mobile communications device of the user from the BD.  (See ¶0028- The Software Platform 112 can match offers to the specific department or product display that the Customer 102 is visiting at the time.)(See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store.) The fact that the user is in a department or near a display means that the physical items are close in the environment, also the fact that all physical items are proximate once a user enters a store. This is done by readers and activators as already taught above. 

Regarding claim 8, Ramchandani and Lin teach the limitations of claim 4 However, Ramchandani further teaches

further comprising inferring the preferences of the user from user movement information extrapolated from a series of locations of the mobile communications device of the user obtained from wireless signals received by the mobile communications device of the user from the BD. Preferences can be seen from visitation information. (See ¶0078- In one embodiment, a customer profile is captured by the Digital In-Store Ad Network that includes a visit pattern of the customer. In one embodiment, the visit pattern defines the sequence in which a customer browses a merchant's retail store. This includes, for example, the time of entry to the store, the time of entry to departments, time spent in departments, the sequence in which departments are visited, and the time of exit from the store. This information is captured based on the communications between the customer's wireless device and the reader network installed in the business establishment.) (See ¶0079- Brand Managers have the capability to tightly match offers to a customer's profile,) This shows user preferences are determined from visit pattern and offers sent. 

Regarding claim 9, Ramchandani and Lin teach the limitations of claim 4 However, Ramchandani further teaches

wherein the preferences of the user are based on historical purchase data and historical interest data of the user. (See ¶0024- Retailer See merchant Session Metrics Data that describes a Customer's shopping history within a participating retailer. This can include the time spent in the store, in each department, responses to ads, and purchases.)(See ¶0025- Product manufacturers benefit by having an opportunity to market directly to consumers based upon interests they shared when opting-in to the system and enhanced with the consumer's shopping and purchasing history.) The shows preferences are determined based on purchasing historical purchase history, this is also historical interest data because if a user bought something they are interested in it. 

Regarding claim 10, Ramchandani and Lin teach the limitations of claim 4 However, Ramchandani further teaches

further comprising, obtaining the user preferences by interrogating a preference broker. Examiner interprets preference broker to be user account/profile which is used by the system to obtaining user preferences (See ¶0033- When a Customer 102 opts-in to a sponsored program, their individual Wireless Device ID is associated with their account in the Software Platform 112. This information is known only to the Software Platform 112 and is used to facilitate the serving of offers to individual Customers 102 and for collecting shopping session metrics for participating brand companies and retailers. Other than their name and cellular telephone number, Customers 102 provide as much or as little additional information based upon the services they wish to receive and/or their individual disclosure preferences. Additional information, if provided, can include things such as product preferences, brand preferences, etc.)

Regarding claim 11, Ramchandani and Lin teach the limitations of claim 1 However, Ramchandani further teaches

further comprising periodically generating an updated representation and periodically generating a rendering of the updated representation. This is taught because as the user is walking around the different departments, offers will be given to the user. For example if person walks in shoe department they will receive offer, and an updated offer will be given to the mobile phone of user when they leave the shoe department and enter men’s department. (See ¶0094- Another type of offer a customer can receive is when the customer enters a specific department in the store. This is a department specific offer given to either all customers who enter the department or a segment of customers.) 

Regarding claim 14, Ramchandani and Lin teach the limitations of claim 1 However, Ramchandani further teaches

responsive to a command received by the GUI for controlling the ICD, generating an updated representation and an updated rendering that reflects a change to the ICD arising from receipt of the command. If a user saves an offer, updated representation is shown as seen in figure 9 and 10. 

Regarding claim 15, Ramchandani and Lin teach the limitations of claim 1 However, Ramchandani further teaches

wherein the data included in the first EDS that is based on information extracted by the triggered device from the wireless signals includes user context data. (See ¶0040- The Activator 108 wirelessly “turns on” (activates) a Customer's Card when they enter a Store 100, causing the Card to transmit its ID number via an RF (radio frequency) signal to receiving devices (Readers 106) distributed throughout the store.) The user context data is the user’s card ID number. 

Regarding claim 16, Ramchandani and Lin teach the limitations of claim 1 However, Ramchandani further teaches

wherein the first EDS includes information inferred from a series of locations of the mobile communications device of the user obtained from wireless signals received by the mobile communications device of the user from the BD Examiner interprets this to be inferring information of customer, from locations the customer visits. (See ¶0078- In one embodiment, the visit pattern defines the sequence in which a customer browses a merchant's retail store. This includes, for example, the time of entry to the store, the time of entry to departments, time spent in departments, the sequence in which departments are visited, and the time of exit from the store. This information is captured based on the communications between the customer's wireless device and the reader network installed in the business establishment.)(See ¶0078- Brand Managers have the capability to tightly match offers to a customer's profile, including in-store browsing behavior and the customer's visit pattern to the store which may include information) The system determined the user preferences based on the locations visited in the store. 



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandani in view of Lin in further view of Dillingham et al. (US20140304075A1) herein Dillingham. 

Regarding claim 18, Ramchandani and Lin teaches the limitations of claim 1, however they don’t teach 


wherein the representation includes a layout of the environment.

Ramchandani already teaches a representation that is shown to the customer, however it doesn’t teach the representation includes a layout of the environment or store. That is seen in Dillingham. Dillingham teaches 

wherein the representation includes a layout of the environment. (See ¶0017- FIG. 6 depicts one embodiment of a graphical user interface including a map of a retail store and live coupons presented to a consumer) This shows retail map of store with coupons. 


Ramchandani and Dillingham are both analogous art because they are from the same problem solving area of consumer shopping in retail. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramchandani’s invention with Dillingham's because when the representation is shown in the art of Ramchandani’s it can also show the layout of the store. This would help the customer see where they are and provide additional deals with respect to different areas of the store. The interface of Dillingham would also provide the customer with deal alert notifications as seen in figure 6. 



Conclusion

	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Shaw (20150025991) Discloses a dynamic social-buying platform that provides a consumer with the necessary tools to leverage social media outlets (e.g. email, blogs, posting, etc.) in order to achieve specific levels of scale in assembling a specific group interested in a specific product or service, which in turn forces a retailer (who has previously committed to the platform) to furnish a given product or service at predetermined discount levels (which are directly correlated to the size of the group).

	Shafer et al. (20140351098) Discloses systems, apparatus, methods and computer program products are provided for monitoring articles, such as in a commercial environment. In one aspect, the invention can be a system comprising: a monitoring device configured for attachment to the article, the monitoring device including a display configured to display a price of the article; a server; and a router configured to maintain a wireless communications connection between the monitoring device and the server.

	Kerr et al. (9615347) Discloses beacon icons as well as a method for determining the location of a wireless handset within a premises is also described. 

	Kayser et al. (US 20150317682) Discloses an advertising beacon configured to inductively couple to a power and control system which may include various retail electronic devices such as electronic shelf labels, video monitor displays, out of stock or inventory control sensors, promotional glass displays, and the like.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683